          Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 1 of 43




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    K.H., et al.,

                Plaintiffs,

    v.
                                                   Civil Action No. 19-3124 (TFH)
    DISTRICT OF COLUMBIA, et al.,

                Defendants.


       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
    DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

                                     INTRODUCTION

          Plaintiffs’ Amended Complaint relies on a faulty understanding of the role and

authority of the District of Columbia Child and Family Services Agency (CFSA).1

Plaintiffs allege that the plaintiff children2 were “removed from the custody” of their

parents and “informally” put in the care of a relative—a process known as “kinship

diversion.” But this process, even if described accurately by plaintiffs, is not

prohibited by District of Columbia or federal law and is not administered in a way

that violates plaintiffs’ equal protection or due process rights. Instead, kinship

diversion represents one of CFSA’s options for ensuring that children are provided

with necessary care and assistance, ideally while remaining in the care of relatives,

rather than placed in a foster home. In addition, plaintiffs fail to state claims under



1         Defendants are CFSA and the District of Columbia (collectively, the District).

2         Plaintiffs are three children and their respective adult relative caregivers.
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 2 of 43




the Social Security Act and the D.C. Human Rights Act and cannot plausibly assert

claims for violations of District of Columbia common law based on alleged

misrepresentations made by CFSA employees. As such, the Amended Complaint

should be dismissed with prejudice.

                                  BACKGROUND

I.    Legal Framework

      A.     The Social Security Act

      The Adoption Assistance and Child Welfare Act of 1980, 42 U.S.C. § 670, et

seq. (AACWA), is part of the Social Security Act and “is a grant of federal funding for

expenses associated with operating a foster care system.” Conner B. ex rel. Vigurs v.

Patrick, 774 F.3d 45, 61 (1st Cir. 2014). “In order to obtain the funding, the state

must submit a plan for the operation of its foster care system and receive approval

from the Secretary of the [U.S. Department of Health and Human Services (HHS)].”

Id.

      “Congress passed the Act under its Spending Clause power, U.S. Const. art. I,

§ 8, and like other federal-state cooperative programs, states are given the choice of

complying with the Act’s conditions or forgoing federal funding.” D.O. v. Glisson, 847

F.3d 374, 376 (6th Cir. 2017). As such, HHS is directed to take corrective actions if a

state substantially fails to conform to the requirements of its plan and may require a

state to implement a corrective action plan or, if necessary, withhold federal funds.

Midwest Foster Care and Adoption Ass’n v. Kincade, 712 F.3d 1190, 1194 (8th Cir.

2013); see also Connor B., 774 F.3d at 61 (citing Sam M. ex rel. Elliott v. Chafee, 800



                                          2
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 3 of 43




F. Supp. 2d 363, 388 (D.R.I. 2011)) (“The AACWA is also enforced by [HHS], [which]

is empowered to withhold federal funding if the state fails to comply substantially

with the statutory requirements and fails to implement a corrective plan.”).

      Particularly relevant here, the AACWA requires a state to make “foster care

maintenance payments” to certain foster parents or foster homes to support the care

of children placed in foster care. 42 U.S.C. §§ 671(a)(1), 672(a)(1), 675(4). “A state can

receive federal matching funds―at a rate equal to its Medicaid matching rate―only

for those foster care maintenance payments meeting the [ ] requirements of § 672.”

Kincade, 712 F.3d at 1195. To qualify for maintenance payments, the removal must

be under a “voluntary placement agreement” or a “judicial determination,” §

672(a)(2)(A), and the child’s “placement and care” must be the responsibility of the

state. Id. § 672(a)(2)(B). In addition, 42 U.S.C. § 671(a)(16) requires a state to provide

“for the development of a case plan … for each child receiving foster care maintenance

payments under the State plan and [ ] for a case review system ….”

      B.     District of Columbia Law

      CFSA’s legal obligation to “conduct a thorough investigation” is triggered when

it receives a report of “suspected child abuse or neglect[.]” D.C. Code § 4-

1301.04(a)(1).3 If CFSA substantiates the suspected abuse or neglect, it must

determine whether any children at risk “should be removed from the home or can be

protected by the provision of resources, such as those listed in §§ 4-1303.03 and 4-



3      The Prevention of Child Abuse and Neglect Act (Abuse and Neglect Act) is
codified, as amended, at D.C. Code §§ 4-1301.01, et seq.


                                            3
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 4 of 43




1303a.” Id. § 4-1301.06(b)(3). That list of resources is broad and coextensive with the

authority of the Director of CFSA,4 and includes “services for families of neglected

and abused children including services designed to help children, where safe and

appropriate, to return to families from which they have been removed” and “services

to families with children, child protective services, foster care, and adoption.” Id. §§

4-1303.03(a)(3), (a)(7).

       If an abused or neglected child cannot be adequately protected by the services

provided by the agency, CFSA is authorized to, among other things, “[r]emove the

child with the consent of the parent[.]” Id. § 4-1303.04(c)(1).5 CFSA may also place a

child with a relative in kinship diversion. Id. § 4-1303.03(a)(7); see In re D.S., 88 A.3d

678, n.19 (D.C. 2014) (A “parent’s choice of a fit custodian for the child must be given

weighty consideration which can be overcome only by … clear and convincing




4      D.C. Code § 4-1303.03 is entitled “Duties and powers of the Director.” Those
duties include operation of “a program of treatment of services designed to promote
the safety of children, reunification of families, and timely permanent placements”;
“rehabilitative services to the child’s family in an effort to reunify the family when a
child has been adjudicated a neglected child and placed in foster care”; the power to
“develop and test innovative models of practice” and “issue grants to community and
neighborhood-based groups for programs that deliver prevention and intervention
service”; and “[t]o provide other programs and services that are consistent with the
purposes of this subchapter[.]” Id. §§ 4-1303.03(a)(11), (a)(14), (a-1)(2), (a-1)(3), (a-
1)(3A)(A), and (a-1)(6).

5       The use of the phrase “is authorized to” (as opposed to the term “shall”) prior
to listing the three options in D.C. Code § 4-1301.04(c), suggests that these are simply
examples, not an exclusive list of the actions CFSA must take. Cf., e.g., Murphy v.
Smith, 138 S. Ct. 784, 787 (2018) (quoting Lexecon Inc. v. Milberg Weiss Bershad
Hynes & Lerach, 523 U.S. 26, 35 (1998) (“[T]he mandatory ‘shall’ ... normally creates
an obligation impervious to judicial discretion.”)).
                                            4
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 5 of 43




evidence[.]”) (quoting In re T.W.M., 964 A.2d 595, 602 (D.C. 2009) (emphasis in

original)).

       In addition, CFSA is directed to make “reasonable efforts … to preserve and

reunify the family ….” Id. § 4-1301.09a(b)(1); see also id. § 4-1301.09a(b)(3)

(“Reasonable efforts shall be made to make it possible for the child to return safely to

the child’s home.”). “Reasonable efforts to place a child for adoption, with an approved

kinship caregiver, with a legal custodian or guardian, or in another permanent

placement may be made concurrently with the reasonable efforts required by

subsection (b) of this section.” Id. § 4-1301.09a(f) (emphasis added).

       Finally, and relevant to plaintiffs’ claims, “custody” is a legal term and cannot

be granted or revoked by CFSA. See D.C. Code § 16-2301(21) (“The term ‘legal

custody’ means a legal status created by [a Family Division of the Superior Court of

the District of Columbia] order which vests in a custodian the responsibility for the

custody of a minor[.]”); cf. Amended Complaint (Compl.) (ECF No. 13) ¶¶ 53 (plaintiff

K.H. granted custody of K.J.); 68 (plaintiff M.M. granted custody of L.E.); 88 (plaintiff

L.C. granted custody of T.C.).6

II.    Plaintiffs’ Allegations

       Plaintiffs challenge CFSA’s informal practice of placing suspected abused or

neglected children in the care of a relative caregiver rather than formally placing



6      See also D.C. Code § 16-2320(a)(3) (for children found to be neglected, the Court
may transfer legal custody to CFSA; an authorized private organization; or “a relative
or other individual who is found by [the Court] to be qualified to receive and care for
the child[.]”).


                                           5
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 6 of 43




them with a foster parent or in a group setting. Compl. ¶ 3.7 Plaintiffs contend that

if a charge of abuse or neglect is substantiated, a child removed from a home must be

placed in foster care. Id. ¶ 35.

       Plaintiffs allege that, as a result of kinship diversion, children are not provided

foster care maintenance payments and other services that are available to children

placed in formal foster care. Id. ¶ 35. In particular, plaintiffs allege that under

District law, CFSA may only take particular actions upon a report of “child abuse or

neglect,” Compl. ¶ 35, and that it must follow formal procedures for placing a child in

foster care with a relative. Id. ¶ 36. Plaintiffs claim that CFSA will informally:

       [C]ontact a relative to see if they are willing to care for the child. If CFSA
       identifies a willing relative that is available to care for the child, CFSA
       deliberately ignores its responsibility to inform the relative of their
       option to become [ ] licensed as a foster parent, and typically directs or
       pressures the relative to file [ ] an emergency motion for legal and
       physical custody, including by threatening to place the child in foster
       care with a stranger if the relative does not agree to do so.

Id. ¶ 37. Plaintiffs allege this policy results in CFSA failing to take a number of steps

that apply to formal foster care, such as a health and safety assessment of the foster




7      Plaintiffs’ counsel, DC KinCare Alliance (KinCare Alliance), has challenged
this practice in LaShawn A. v. Bowser, Civil Action No. 89-1754 (TFH), although the
Court has not found—as argued by KinCare Alliance—that the children “diverted” by
the practice are members of the plaintiff class there, nor has the Court taken other
action requested by KinCare Alliance. See id., ECF Nos. 1180-1, 1187, 1197; see also
id. ECF No. 1192 (Letter from Court Monitor dated Nov. 30, 2018 “re: Update on
consultation between the Monitor, KinCare Alliance, and CFSA”); cf. ECF No. 1197
(“[W]e respectfully request that the Court order CFSA to immediately cease its
practice of utilizing informal kinship diversion as a substitute for kinship foster
care.”).
                                             6
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 7 of 43




parent’s home, id. ¶ 38, financial support, id. ¶ 39, and ongoing monitoring and

services. Id.

       Plaintiff K.J. is a six-year-old child who is cared for by her maternal aunt,

plaintiff K.H. Compl. ¶ 4. Plaintiff L.E. is a one-year-old child who has been

informally placed in the care of her maternal great-aunt, plaintiff M.M. Id. ¶ 5.

Plaintiff T.C. is a fifteen-year-old who was cared for by his paternal grandmother,

plaintiff L.C., until January 13, 2020. Id. ¶ 6. In the case of both K.J. and L.E., K.H.

and M.M. have obtained temporary custody; a trial as to K.J.’s custody was held on

January 21 and 22, 2020, and the case is under advisement, id. ¶ 55; as for L.E., a

trial in the custody case is continued pending the outcome of other legal proceedings.

Id. ¶ 73. As to T.C., he remained in L.C.’s custody until January 13, 2020, when a

custody order granted custody to his father. Id. ¶ 89.

       Plaintiffs allege that each of the relative caregivers (K.H., M.M. and L.C.) has

requested to be licensed as a foster parent but that CFSA has refused to do so. Id. ¶¶

4–6, 51, 69, 86. In addition, plaintiffs allege that each of the caregivers was instructed

by CFSA to file for emergency custody. Id. ¶¶ 49, 66, 68, 84. They also allege CFSA

failed to instruct them of the option to be licensed as foster parents and instead

encouraged them to pursue custody. Id. ¶¶ 48, 50-51, 66, 84, 86. To that end, plaintiffs

allege that CFSA has failed to provide them with financial support or other services.

Id. ¶¶ 54–55, 74–75, 89–90.




                                            7
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 8 of 43




III.   Plaintiffs’ Claims

       In the Amended Complaint (Complaint), plaintiffs allege the District has

violated several provisions of AACWA (Count I). See id. ¶¶ 23–24. In addition,

plaintiffs allege violations of the Equal Protection Clause (Count II), id. ¶¶ 100–106;

the Due Process Clause (Count III), id. ¶¶ 107–113; the D.C. Human Rights Act

(Count IV), id. ¶¶ 114–119; common law negligence (Count V), id. ¶¶ 120–124;

fraudulent   misrepresentation     (Count    VI),   id. ¶¶ 125–129; and negligent

misrepresentation (Count VII), id. ¶¶ 130–132.

       Based on those claims, plaintiffs seek declaratory and injunctive relief that

CFSA’s policy of kinship diversion is unlawful, Compl. at 40–41, as well as

compensatory damages in the amount of foster care maintenance payments they

would have been entitled to, and attorney’s fees and costs. Id. at 41.

                               STANDARD OF REVIEW

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw [a] reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at

556). “While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Id. at 679. “[A] complaint [does not] suffice if it




                                            8
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 9 of 43




tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. at 678

(quoting Twombly, 550 U.S. at 557).

      In evaluating a motion under Rule 12(b)(6), the Court “may consider … the

facts alleged in the complaint, any documents either attached to or incorporated in

the complaint, and matters of which [the Court] may take judicial notice.” EEOC v.

St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997); Laughlin v.

Holder, 923 F.Supp.2d 204, 209 (D.D.C. 2013).

                                     ARGUMENT

I.    Plaintiffs’ Allegations Fail to Establish That the District Has Violated
      Provisions of the Social Security Act, if Those Provisions Are Privately
      Enforceable (Count I).

      Plaintiffs seek to enforce a variety of provisions of the AACWA; specifically, 42

U.S.C. §§ 671, 672, and 675. Compl. ¶¶ 96–97. Plaintiffs allege that those statutory

provisions require the District to: (1) remove children “from their home pursuant to

a voluntary placement agreement or judicial determination that continuation in the

home would be contrary to the welfare of the child”; (2) place children in a foster home

that has been licensed or approved; (3) inform children’s relatives of their options to

participate in the care and placement of the child” and “the requirements to become

a foster family home and the additional services and support that are available for

children placed in such a home”; (4) provide foster care maintenance payments; (5)

provide quality “services to protect the child’s safety and health”; and (6) establish a

written case plan and case review system that meets various requirements. Id.




                                           9
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 10 of 43




      As discussed below, plaintiffs cannot enforce the provisions that they claim the

District has violated. But even if plaintiffs can, their allegations do not establish that

the District has failed to comply with the referenced federal provisions.

      A.     The Social Security Act Does Not Prohibit Kinship Diversion.

      In general, plaintiffs’ arguments in Paragraphs 96(a)–(c) and 97(a)–(b) of the

Complaint boil down to their belief that federal law prohibits kinship diversion; in

other words, the District must formally place neglected or abused children in foster

care, conduct formal removal proceedings in Superior Court, inform certain

individuals of their option to become licensed foster parents and license them (and

had to take those steps with respect to the plaintiffs here). Id. But federal law does

not contain such requirements.

             1.     Plaintiffs Cannot Privately Enforce the Provisions They Believe
                    Prohibit Kinship Diversion.

      Plaintiffs are attempting to enforce 42 U.S.C. §§ 671(a)(10), 671(a)(22),

671(a)(29), 672(a)(2), and 672(c). None permits private enforcement.

      “Congress creates federal causes of action” but “[i]f the text of a statute does

not provide a cause of action, there ordinarily is no cause of action.” Johnson v.

Interstate Mgmt. Co., LLC, 849 F.3d 1093, 1097 (D.C. Cir. 2017). On “rare occasions,

[however,] the Supreme Court has recognized implied causes of action” that may be

enforced through 42 U.S.C. § 1983 (Section 1983). Id. A plaintiff alleging that a

constitutional or statutory provision creates an implied right of action of action must

show “Congress’s intent—notwithstanding the lack of an express cause of action—to




                                           10
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 11 of 43




create a ‘private right’ and a ‘private remedy.’” Id. (citing Alexander v. Sandoval, 532

U.S. 275, 286 (2001)).

       “A statute creates a right enforceable under Section 1983 if (1) ‘Congress ...

intended that the provision in question benefit the plaintiff,’ (2) ‘the plaintiff ...

demonstrate[s] that the right assertedly protected by the statute is not so ‘vague and

amorphous’ that its enforcement would strain judicial competence,’ and (3) ‘the

statute ... unambiguously impose[s] a binding obligation on the States’ using

‘mandatory, rather than precatory, terms.’” DuBerry v. District of Columbia, 824 F.3d

1046, 1051 (D.C. Cir. 2016) (citing Blessing v. Freestone, 520 U.S. 329, 340 (1997)).

Although “Section 1983 provides a remedy for the deprivation of federal

constitutional and statutory rights by any person under color of state law,” “[t]he

deprivations for which it provides a remedy, however, are only those of ‘rights,

privileges, or immunities secured by the Constitution and laws of the United States,

... not the broader or vaguer benefits or interests.’”) Id. (citation omitted).

       The Supreme Court has clarified the first prong of that analysis, finding that

a statute must provide for an “unambiguously conferred right to support a cause of

action.” Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002). In other words, the focus is

on whether the “text and structure” indicates that “Congress intends to create new

individual rights.” Id. at 286. That analysis looks to whether: (1) the statute contains

“‘rights-creating’ language,” id. at 287 (quoting Sandoval, 532 U.S. at 288); (2) the

statute has an “aggregate focus” instead of being “concerned with whether the needs

of any particular person have been satisfied,” id. (quotation omitted); and (3)



                                            11
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 12 of 43




Congress created a mechanism for federal review. Id. at 289–90. Indeed, “if Congress

wishes to create new rights enforceable under § 1983, it must do so in clear and

unambiguous terms—no less and no more than what is required for Congress to

create new rights enforceable under an implied private right of action.” Id. at 290; see

also Sandoval, 532 U.S. at 286-88 (statutory intent is “determinative,” and a court

should look for “rights-creating language”).

      Even if a statute meets that standard, the presumption of enforceability may

be rebutted by a showing that Congress either explicitly prohibited a private remedy

or implicitly did so “by creating a comprehensive enforcement scheme that is

incompatible with individual enforcement.” Blessing, 520 U.S. at 341.

      Although not relied on by plaintiffs, the Supreme Court has already held that

42 U.S.C. § 671(a)(15)8 does not support a private cause of action. Suter v. Artist M.,

503 U.S. 347 (1992); see also Melton v. District of Columbia, 85 F. Supp. 3d 183, 191

(D.D.C. 2015) (“A private individual has no cause of action under the [AACWA] itself

or through an action under 42 U.S.C. § 1983.”).9




8      Section 671(a)(15) sets forth the steps that a state agency should take to ensure
that it: (1) makes the child’s health and safety the “paramount” concern in removal;
(2) takes reasonable efforts to reunify families and keep a child in his or her home;
and (3) permanently places a child if he or she cannot be kept in the home.

9      Admittedly, and as the Second Circuit noted, in 1994 Congress overrode the
reasoning in Suter to enable certain provisions of the AACWA to give rise to private
enforcement. N.Y. State Citizen’s Coalition for Children v. Poole, 922 F.3d 69, 83 n.7
(2d. Cir. 2019) (citing 42 U.S.C. § 1320a-2). In doing so, however, Congress explicitly
did not “intend[] to alter the holding in [Suter] that section 671(a)(15) … is not
enforceable in a private right of action.” 42 U.S.C. § 1320a-2.


                                          12
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 13 of 43




      As with that statute, which requires a state agency to take certain generalized

actions to ensure a child’s health and safety, 42 U.S.C. §§ 671(a)(10),10 671(a)(22),11

671(a)(29),12 672(a)(2),13 and 672(c)14 similarly do not permit private enforcement. See

Estate of Place v. Anderson, 398 F. Supp. 3d 816, 843 (D. Col. 2019) (analysis of

whether AACWA provisions confer enforceable rights “requires attention to the

specific provisions to have been violated”). As an initial matter, the first three

provisions appear as part of Section 671, which sets out the requirement that, to

receive federal funds under the AACWA, a state must have a plan approved by HHS.

42 U.S.C. § 671(a). As such, the statutory provisions plaintiffs rely on relate to what




10      Section 671(a)(10) requires that a state plan: (1) provide “for the establishment
or designation” of a state authority responsible for “establishing and maintaining
standards for foster family homes and child care institutions which are reasonably in
accord with recommended standards of national organizations”; (2) apply those
standards to institutions and homes receiving funds; and (3) include policies as to
liability.

11     Section 671(a)(22) provides that “the State shall develop and implement
standards to ensure that children in foster care placements in public or private
agencies are provided quality services that protect the safety and health of the
children.”

12     Section 671(a)(29) requires a state to develop a plan to provide notice to a
child’s family members and relatives regarding the placement of the child and the
options for the family members or relatives to become a licensed foster home.

13     Section 672(a)(2) provides that, for purposes of eligibility for foster care
maintenance payments, “[t]he removal and foster care placement of a child” must be
through a “voluntary placement agreement” or “a judicial determination,” the child
is the responsibility of a state or public agency, and the child has been placed in a
foster home or other institution.

14     Section 672(c) defines the terms “foster family home” and “child-care
institution” for purposes of eligibility for foster care maintenance payments.
                                           13
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 14 of 43




a state must include in a plan approved by HHS, rather than substantive obligations

on a state’s conduct.

      Moreover, Section 671(a)(10) sets out how a state agency should establish and

enforce standards for foster homes and childcare institutions; it does not, however,

set out those standards with any specificity or with the detail required to confer an

enforceable right. It is therefore not worded in sufficiently mandatory terms to meet

the standard set out in Gonzaga. This is because “[w]here a statute merely gives

individuals a general benefit or enhances their interest in having the state meet its

statutory responsibilities, plaintiffs seeking to force compliance with the funding

conditions must utilize ‘the typical remedy’ of pursuing ‘action by the Federal

Government to terminate funds to the State.’” Kincade, 712 F.3d at 1195 (citing

Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 28 (1981)).

      So too, Section 671(a)(22) provides that “the State shall develop and implement

standards to ensure that children in foster care placements in public or private

agencies are provided quality services that protect the safety and health of the

children.” By its very terms, that provision requires a state to take further,

generalized actions (i.e., providing “quality” services), not the specific types of

mandatory actions necessary to meet the standard set out in Gonzaga. See, e.g.,

Yvonne L. ex rel. Lewis v. New Mexico Dep’t of Human Servs., 959 F.2d 883, 889

(10th Cir. 1992) (finding that Section 671(a)(10) was not privately enforceable

because it concerned standards of national organizations concerned with foster home

criteria); see also Gonzaga, 536 U.S. at 288 (statute with “aggregate” focus “cannot



                                         14
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 15 of 43




give rise to individual rights”). And Section 671(a)(29) requires a state to develop a

plan to provide notice to a child’s family members and relatives regarding the

placement of the child and the options for the family members or relatives to become

a licensed foster home.

      In addition, Section 672(a)(2) appears part of a statutory scheme that

establishes when a child is eligible to receive foster care maintenance payments; the

particular   subsection   cited   by   plaintiffs   describes   the   specific   placement

requirements that make a child eligible to receive payments. The subsection does not,

however, require that children be placed in foster care. See 42 U.S.C. § 672(a)(2); see

also Estate of Place, 398 F. Supp. 3d at 841 (“Congress clearly intended the AACWA

to benefit children in state foster care … [t]he more difficult question is whether the

right assertedly protected … is too vague and amorphous for judicial enforcement.”).

And Section 672(a)(c) just sets out the definition to be used for two terms that are in

the Section. A definitional section cannot confer enforceable rights. 31 Foster

Children v. Bush, 329 F.2d 1255, 1271 (11th Cir. 2003) (where provisions “are

definitional in nature, they alone cannot and do not supply a basis for conferring

rights enforceable under § 1983”).

             2.     Plaintiffs Cannot Point to a Violation of Section 671, Nor Do They
                    Allege That HHS Has Failed to Approve CFSA’s Plan.

      Even if the statutory provisions plaintiffs rely on were enforceable, they fail to

point to a violation of 42 U.S.C. §§ 671(a) or 672—they do not allege that the District

has failed to comply with the terms of federal law by not putting into place a “plan”

approved by HHS. Instead, plaintiffs allege that the District has not operated its

                                            15
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 16 of 43




“child welfare program” as required by federal law, Compl. ¶ 98, not that HHS has

failed to approve the District’s plan. In any event, the responsibility for enforcing that

requirement would fall on HHS, not plaintiffs here. See 42 U.S.C. § 671(b).

      B.     Plaintiffs Cannot Privately Enforce the Requirement That the District
             Make Foster Care Maintenance Payments; Even if They Could, the
             District Has Not Violated the Statutory Requirement.

      Plaintiffs claim the District has violated 42 U.S.C. §§ 671(a)(1), 672(a)(1), and

675(4)(A) by failing to provide them with foster care maintenance payments when the

children were placed into kinship diversion. Compl. ¶¶ 96–97. Even if plaintiffs can

enforce those provisions, however, they have established no statutory violation

because the plain text of Section 672(a) only makes payments applicable to children

placed through specific paths.

             1. Sections 671(a)(1) and 672(a)(1) Do Not Confer Enforceable Rights.

      The text and structure of Sections 671(a)(1) and 672(a)(1) demonstrate that

neither provision confers an enforceable right.15 First, Section 671(a)(1) speaks to the

requirement that a state plan provide for payment of foster care maintenance

payments. See Kincade, 712 F.3d at 1198 (“the overwhelming focus is upon the

conditions precedent that trigger” the requirement states “remit foster care

maintenance payments”). Section 671(a)(1) does not set out the content of those




15     To the extent plaintiffs seek to enforce 42 U.S.C. § 675(4), which provides a
definition of foster care maintenance payments, that provision does not confer an
enforceable right. 31 Foster Children, 329 F.2d at 1271; see also Kincade, 712 F.3d at
1198 (finding Section 675(4)(A) was enacted by Congress to clarify “general confusion
about what can be called a foster care maintenance payment”) (citing S. Rep. 96-336
(1980)).
                                           16
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 17 of 43




payments, or describe to whom the payments benefit; instead, it simply sets out the

requirement that a state plan include certain services and instructs HHS to not

approve plans lacking those requirements and to take action if a state fails to meet

its obligations. Those requirements are not consistent with the Supreme Court’s

stringent test of enforceability. See Gonzaga, 536 U.S. at 287 (“‘rights-creating’

language”).

       Section 672(a) also does not speak in the mandatory language needed to confer

an enforceable right for Spending Clause legislation. While Section 672(a) does

provide that a state “shall make foster care maintenance payments” on behalf of

specified children, as the court noted in Kincade, that direction must be looked at in

the context of Sections 672(a) and 675(4)(A), which “speak to the states as regulated

participants in the [AACWA] and enumerate limitations on when the states’

expenditures will be matched with federal dollars; they do not speak directly to the

interests of the Providers.” Kincade, 712 F.3d 1190. Rather than conferring a private

right, “[t]he function of § 672(a)(1) is to serve as a roadmap for the conditions a state

must fulfill in order for its expenditure to be eligible for federal matching funds;

otherwise, the state bears the full cost of these payments.” Id. at 1198. Said

differently:

       The title of § 671(a)(1), ‘Eligibility,’ is thus an apt descriptor of the
       subsection’s focus―it sets forth limitations on when a foster care
       maintenance payment is eligible for partial federal reimbursement …
       [t]he asserted provisions inescapably serve to establish restrictions on
       the state foster care expenditures that will be eligible for federal
       matching.




                                           17
        Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 18 of 43




Id. at 1199. As such, “the failure to meet the requirements of § 672(a) ‘triggers a

funding prohibition,’ and the asserted right is only mentioned in the context of these

funding prohibitions.” Id. at 1202; see also N.Y. State Citizens’ Coalition for Children

v. Poole, 935 F.3d 56, 59 (2d. Cir. 2019) (Livingston, J., dissenting from denial of

rehearing en banc) (the AACWA “does not come close to satisfying [the] demanding

standard for recognizing a privately enforceable right under § 1983 to foster care

maintenance payments”).16 In addition, the conference report accompanying the

passage of the AACWA clarified that Congress referred to the provision regarding

maintenance payments as “Federal Matching Provisions for Foster Care,” H. Rep. 96-

900, at 50 (Apr. 23, 1980), further supporting the court’s conclusion in Kincade that

“when     a   statute   links   funding    to   substantial    compliance    with    its

conditions―including forming and adhering to a state plan with specified

features―this counsels against the creation of individual enforceable rights.” 712 F.3d

at 1200; see also id. at 1202 (“the asserted right is only mentioned in the context of

these funding prohibitions … further evidence of an aggregate focus.”).

        This conclusion is consistent with the Supreme Court’s recent articulation in

Armstrong v. Exceptional Child Center, Inc., where the Court, in evaluating whether

providers could sue under certain Medicaid provisions of the Social Security Act,

explained that “[o]ur precedents establish that a private right of action under federal

law is not created by mere implication, but must be ‘unambiguously conferred.’” 135




16     Some courts have come to the opposite conclusion as to Section 672(a)(1). See
Poole, 922 F.3d at 82-83; Glisson, 847 F.3d at 381.
                                          18
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 19 of 43




S. Ct. 1378, 1387 (2015). Indeed, the Court expressed skepticism that any Spending

Clause legislation may confer an enforceable right given that it “is phrased as a

directive to the federal agency charged with approving state [ ] plans, not as a

conferral of the right to sue upon the beneficiaries of the State’s decision to participate

….” Id.

                2.   Plaintiffs Do Not Allege They Were Entitled to Maintenance
                     Payments.

      And regardless, plaintiffs’ claim is essentially dependent on a finding that

federal law prohibits kinship diversion (and, as demonstrated above, the provisions

that plaintiffs rely on for this claim are not enforceable and have not been violated by

the District). This is because Section 672(a)(1)(A) states that maintenance payments

must only be made if the removal and foster care placement meet the definition of

Section 672(a)(2)(A). That provision, in turn, requires the “removal and foster care

placement” to be made “in accordance” with “a voluntary placement agreement,” or

“a judicial determination to the effect that continuation in the home from which

removed would be contrary to the welfare of the child and that reasonable efforts of

the type described in section 671(a)(15) … have been made.” 42 U.S.C. § 672(a)(2)(A).

The child’s placement must also be the responsibility of the state, 42 U.S.C. §

672(a)(2)(B), and the child must be placed “in a foster family home.” 42 U.S.C. §

672(a)(2)(C).

      Plaintiffs do not allege that their kinship diversions meet those requirements.

In fact, plaintiffs make clear that K.J., L.E. and T.C. were not placed in formal foster

care. Compl. ¶¶ 48, 50, 53, 66, 68, 84–85. And plaintiffs also make clear that K.H.,


                                            19
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 20 of 43




M.M. and L.C. were not licensed as foster parents (despite their alleged attempts to

do so) or that the children were otherwise placed in a foster family home meeting the

definition in 42 U.S.C. § 672(c).17 Id. ¶¶ 51, 69, 86. So too, plaintiffs do not indicate

that CFSA undertook any other activities that would constitute indicia of licensure

as a foster home. Cf. Glisson, 847 F.3d at 383–84 (finding placement constituted an

approved foster home where the state agency conducted a home evaluation and

background check). Similarly, plaintiffs provide no allegations that CFSA placed

plaintiffs through a “voluntary placement agreement,” 42 U.S.C. § 672(a)(2)(A)(i), or

that the diversion of the plaintiff children otherwise satisfies the requirements of that

section.

      As such, plaintiffs have failed to allege that they meet the requirements of the

AACWA to receive foster care maintenance payments. See Johnson v. N.Y. State

Office of Child and Family Servs., Civil Action No. 16-1331, 2017 WL 6459516, at *8

(N.D.N.Y. Dec. 18, 2017) (citing Maher v. White, Civil Action No. 90-4674, 1992 WL

122912, at *3 (E.D. Pa. June 2, 1992)) (an individual who is not a foster child or foster

parent has no claim under the AACWA, as the provisions’ benefits “‘are only available

to maintain the child while in foster care’”). Instead, plaintiffs’ claim seems to be that

CFSA was required to treat K.H., M.M. and L.C. as licensed foster parents. But the

plain text of 42 U.S.C. § 672(a) refutes that assertion; regardless of whether other



17     42 U.S.C. § 672(c) defines a “foster family home” as a “foster family home for
children which is licensed by the State … or has been approved by the agency of such
State having responsibility for licensing homes of this type, as meeting the standards
established for such licensing.” 42 U.S.C. § 672(c).


                                           20
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 21 of 43




provisions require the action plaintiffs seek, this provision of the AACWA provides

for payments in specified circumstances. See Glisson, 847 F.3d at 381 (“Section 672(a)

restricts the class of children entitled to benefits in two relevant ways.”). It does not

act as a predicate to satisfying those circumstances.

      C.     Plaintiffs’ Claim That the District Failed to Develop Case Plans Is
             Unenforceable and Belied by Plaintiffs’ Other Claims.

      Plaintiffs’ claim that the District has violated 42 U.S.C. § 671(a)(16) can be

quickly dispensed with. That provision requires a state plan to “provide[ ] for the

development of a case plan … for each child receiving foster care maintenance

payments under the State plan ….” 42 U.S.C. § 671(a)(16) (emphasis added). “A case

plan is a written document that must include the child’s records and information

about the plans for the child, such as the prospective placement, the services the child

will receive, and the steps taken toward stability and eventual permanency.” Connor

B., 774 F.3d at 61 (citing 42 U.S.C. § 675(1)). As discussed above, plaintiffs do not

meet the statutory definition to receive foster care maintenance payments. As such,

the requirement of Section 671(a)(16) is not triggered. The Court may dismiss

plaintiffs’ claim on this basis alone.

      Second, and similarly, like many of the other provisions discussed above, the

Court should find this provision is not enforceable through Section 1983. The statute

imposes an obligation on the state to receive approval from HHS and does not confer

a benefit on individuals. T.F. by Kenner, 2018 WL 940621, at *6 (“[T]he provision at

issue here is phrased as a directive to states regarding what the state must do to be

eligible for foster-care and adoption-assistance payments, not as an ‘unambiguously

                                           21
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 22 of 43




conferred right’ … for the children mentioned in the case plan section.”).18 Moreover,

“Congress’s choice to amend the statute to include a private right of action for a

violation of § 671(a)(18) and not of any of § 671(a)’s other requirements is ‘strong

evidence that Congress did not intend these other various State plan elements in …

§ 671(a) to confer rights enforceable pursuant to § 1983.’” Id. at *6 (citing Charlie H.

v. Whitman, 83 F. Supp. 2d 476, 489 (D.N.J. 2000)).19 In other words, Section

671(a)(16) “conditions receipt of federal funds on the existence of a state plan that,

among other things, provides for ‘a case review system which meets the requirements

described in section 675(5)(B) … [it] does not go beyond that and explicitly require a

plan to meet the requirements described in [Section 675(5)].’” 31 Foster Children v.

Bush, 329 F.3d 1255, 1271 (11th Cir. 2003).20

      And in any event, even if proven, that three plaintiffs have not received

individualized case plans is not enough to find a violation of the statute. Connor B.,




18     To the extent plaintiffs seek to enforce the definition of “case plan” in 42 U.S.C.
§ 675(1), that provision is, for the reasons discussed above, not enforceable as it
appears only in the definitions section of the AACWA. T.F. by Kenner, 2018 WL
940621, at *5 (definition section in 675(1) cannot support private action under Section
1983). Similarly, 42 U.S.C § 675(5) simply defines the term “case review system,” and
does not place a substantive obligation on states or confer a benefit to children or
caregivers.

19    Here too, some courts have come to the opposition conclusion. See, e.g., Connor
B., 774 F.3d at 61; Henry A. v. Willden, 678 F.3d 991, 1006 (9th Cir. 2012); L.J. v.
Massinga, 838 F.2d 118, 123 (4th Cir. 1998).

20     To the extent plaintiffs’ claim for damages, Compl. at 41, is based on their claim
under Section 671(a)(16), the “written case plan requirement does not confer rights
that can be the subject of an action for damages under § 1983.” Estate of Place, 398
F. Supp. 3d at 844.
                                           22
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 23 of 43




774 F.3d at 61 (finding no statutory violation where “between about 65% and 85% of

children have individualized case plans”). Plaintiffs provide no allegations that a

failure to develop case plans is widespread or goes beyond the facts of their

Complaint, which only relate to three children.

II.    Plaintiffs Fail to Plead a Violation of the Equal Protection Clause (Count II).

       Plaintiffs claim the District has violated the Equal Protection Clause by failing

to place them in licensed foster care; as such, the District has allegedly treated them

in a discriminatory manner by using kinship diversion to deprive them of their

“rights” and “entitlements” under the AACWA and the Abuse and Neglect Act. Compl.

¶¶ 100–106. Specifically, plaintiffs claim that they were not given the same

“procedures, services, and support” as provided to other children who “experienced a

similar type and severity of mistreatment” but were placed in foster homes. Id. ¶ 103.

In addition, plaintiffs claim the District has discriminated against certain caregivers

by failing to “provide the same procedures, services, and support” as that given to

“foster parents caring for children who experienced a similar type and severity of

mistreatment.” Id. ¶ 104. In both instances, plaintiffs claim the District’s policies are

not rationally related to advancing any legitimate governmental interest. Id. ¶¶ 103–

104; see also id. ¶ 8.

       The Equal Protection Clause protects against intentional and arbitrary

discrimination, “whether by express terms of a statute or by its improper execution

through a duly constituted agent.” Sunday Lake Iron Co. v. Township of Wakefield,




                                           23
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 24 of 43




247 U.S. 350, 353 (1918).21 “To advance an equal protection claim, a plaintiff must

assert facts that support the allegation that the government intentionally treated

[him or her] differently from others who were similarly situated ….” BEG Invs., LLC

v. Alberti, 85 F. Supp. 3d 13, 34 (D.D.C. 2015) (quoting Jones v. Nat’l Council on

Disability, 66 F. Supp. 3d 94 (D.D.C. 2014), affirmed, 2015 WL 653308 (D.C. Cir. Feb.

5, 2015)). The Supreme Court has “made clear that proof of [ ] discriminatory intent

or purpose is required to show a violation of the Equal Protection Clause.” City of

Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538 U.S. 188, 194 (2003). Moreover,

discriminatory intent or purpose “implies that the decisionmaker … selected or

reaffirmed a particular course of action at least in part ‘because of,’ not merely ‘in

spite of,’ its adverse effects upon an identifiable group.” Personnel Adm’r of Mass. v.

Feeney, 442 U.S. 256, 279 (1979).

      As to plaintiffs’ first argument—differential treatment of those in foster care

as opposed to kinship diversion—plaintiffs do not allege facts supporting their claim

that they were intentionally treated differently than others. Instead, plaintiffs allege

facts regarding their own interactions with CFSA and placement in kinship diversion,

and then aver that CFSA acted with discriminatory intent. But plaintiffs do not



21     The District of Columbia is subject to the requirements of the Fifth
Amendment Due Process Clause, which contains an equal protection component that
is considered substantially the same as the Fourteenth Amendment’s Equal
Protection Clause, and thus the standards developed under the Equal Protection
Clause are applicable to the District. See Fraternal Order of Police v. United States,
152 F.3d 998, 1002 (D.C. Cir. 1998) (“Equal protection analysis is substantially
identical under the Fifth Amendment and the Fourteenth”) (subsequent history
omitted).


                                          24
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 25 of 43




actually plead facts that would support an inference of intent to treat them differently

than those children placed into formal foster care who were in similar circumstances,

or allegations regarding CFSA’s basis for doing so. So too, plaintiffs do not include

any facts regarding “children who have experienced a similar type and severity of

mistreatment” but were treated differently. As a result, “[s]ince [p]laintiffs do not

even allege intentional discrimination, their equal-protection claim must be

dismissed.” Porter v. U.S. Capitol Police Bd., 816 F. Supp. 2d 1, 6 (D.D.C. 2011); see

also Williamson, 348 U.S. at 489 (“The prohibition of the Equal Protection Clause

goes not further than the invidious discrimination”).22

      And as for not allowing plaintiffs to apply to become licensed foster parents,

their own allegations undercut the claim; two plaintiffs did apply, Compl. ¶¶ 55, 69,

86, but were not approved. See below at 33–37. Plaintiffs do not allege they were

treated differently than other individuals as to their applications for licensure or

benefits, or that those who are treated differently, if any exist, are similarly-situated.

Plaintiffs’ allegations are therefore insufficient, and they cannot state an equal

protection claim. See Women Prisoners of the D.C. Dep’t of Corr. v. Dist. of Columbia,

93 F.3d 910, 924 (D.C. Cir. 1996) (“The dissimilar treatment of dissimilarly situated

persons does not violate equal protection.”); see also Atherton v. Dist. of Columbia




22     Plaintiffs do not allege they “received differential treatment by the government
due to membership in a protected class, such as one based on race, national origin, or
gender.” Kelley v. District of Columbia, 893 F. Supp. 2d 115, 122 (D.D.C. 2012). As
such, plaintiffs can maintain their claim only if they meet the standard of a “class of
one.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).


                                           25
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 26 of 43




Office of the Mayor, 567 F.3d 672, 688 (D.C. Cir. 2009) (affirming dismissal of equal

protection claims where plaintiff’s “spare facts and allegations” did “not permit the

court to infer more than the mere possibility of misconduct”).23

III.   Plaintiffs’ Fifth Amendment Procedural Due Process Claim Should Be
       Dismissed Because They Have Not Been Deprived of Any Protected Liberty or
       Property Interest (Count III).

       Plaintiffs fail to state a procedural due process claim. Plaintiffs allege that the

District, through the kinship diversion practice, has “intentionally deprived” them of

their rights under the AACWA and District law, and a liberty interest—the “right to

familial integrity”—“without providing an adequate or meaningful opportunity to be

heard.” Compl. ¶¶ 104–109. Plaintiffs also allege that the District has deprived them

of “the right to receive foster care payments.” Id. ¶ 110. Plaintiffs are incorrect.

       Procedural due process protections attach only when a plaintiff has alleged a

cognizable liberty or property interest. Bd. of Regents v. Roth, 408 U.S. 564, 577

(1972). Liberty interests arise from two sources—the Constitution or state law.

Atherton v. District of Columbia, 567 F.3d 672, 689 (D.C. Cir. 2009) (citing Wilkinson

v. Austin, 545 U.S. 209, 221 (2005)). “State regulations may give rise to a

constitutionally protected liberty interest if they contain substantive limitations on

official discretion, embodied in mandatory statutory or regulatory language.” Id.




23     To the extent that plaintiffs base their equal protection claim on violations of
the AACWA or the Abuse and Neglect Act, the Court should consider those
arguments as relating to Count I and IV. Compl. ¶¶ 101―102. In other words,
plaintiffs cannot bootstrap their statutory claims into their equal protection
allegation.
                                           26
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 27 of 43




(quoting Price v. Barry, 53 F.3d 369, 370 (D.C. Cir. 1995) (citing Ky. Dep’t of Corr. v.

Thompson, 490 U.S. 454 (1989)).

      In other words, for a liberty interest to be created by a state statute or

regulation, the statute or regulation must place “substantive limits on official

discretion,” Olim v. Wakinekona, 461 U.S. 238, 249 (1983), such that the language of

the statute or regulation is of “an unmistakable mandatory character, requiring that

certain procedures ‘shall,’ ‘will,’ or ‘must’ be employed[.]” Hewitt v. Helms, 459 U.S.

460, 471–72 (1983). Plaintiffs have failed to identify any explicitly mandatory

language that gives rise to a liberty or property interest.

      A.     District Law Does Not Create a Protected Liberty Interest.

      As discussed briefly above, the Abuse and Neglect Act authorizes CFSA to

exercise broad discretion in addressing instances of child abuse and neglect. The

numerous strategies and options available to the agency undercut plaintiffs’ claims.

      The discretion afforded to CFSA is clear throughout the law. The agency is

authorized to determine, in the first instance, if an abused or neglected child should

be removed from the home or, alternatively, whether the child can be protected in-

home by the provision of certain services. D.C. Code § 4-1301.06(3)(E). If the

allegations are substantiated, the agency must “prepare a plan for each child and

family” and “shall forthwith take such steps to ensure the protection of the child and

the preservation, rehabilitation and, when safe and appropriate, reunification of the

family as may be necessary to achieve the purposes of this subchapter.” Id. § 4-




                                          27
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 28 of 43




1301.09(b) (emphasis added).24 Those steps “may include” “arranging for necessary

protective, rehabilitative and financial services” for the child and the child’s family,

id. § (1) (emphasis added), and “securing services aimed at reuniting” the child with

his or her family, “including but not limited to parenting classes and family

counseling.” Id. § 3.

       Moreover, District law similarly provides broad discretion to the agency to

determine who to license as a foster parent. See, e.g., 29 DCMR § 6001.1

(“[C]haracteristics” of foster parents include “[k]nowledge of, interest in, and regard

for the principles of good child care[;] [t]he willingness to work with CFSA and agency

personnel in the best interest of the foster child; [m]aturity and personality

characteristics[;] [t]he capacity to value, respect, appreciate, and educate a foster

child[; and a]wareness of the way in which a child needs family life to grow and

learn[.]”).

       This “built-in flexibility” militates against finding a liberty interest. Chamber

of Commerce of U. S. v. NLRB, 118 F. Supp. 3d 171, 206 (D.D.C. 2015); id. at 219 (no

identifiable liberty interest where statute gives government officials “considerable

discretion to adapt to specific circumstances”); Cf. Sykes v. New York State Off. of

Children & Fam. Servs., Civil Action No. 18-8309, 2019 WL 4688608, *12 (S.D.N.Y.




24     “Case plan” is defined at D.C. Code § 4-1301.02(3), and that provision contains
numerous indications of the broad discretion enjoyed by CFSA. See id. §§ 4-
1301.02(3)(A) (plan should include “a discussion of the safety and appropriateness of
the placement”), 4-1301.02(3)(B) (plan should assure “that the child receives safe and
proper care and that services are available to the parents, child, and foster parents
[and] address the child’s needs”).
                                          28
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 29 of 43




Sept. 25, 2019) (“The Court has found no precedent that concludes that the Due

Process Clause creates an affirmative right for a biological relative to obtain the

benefit of a state-created foster parent relationship.”) (footnote omitted).

      B.     Plaintiffs Have Not Been Deprived of Any Property Interest.

      Plaintiffs have not been deprived of any property interest, because they have

no constitutionally protected property interest in foster care benefits. The relevant

provisions of federal law only require States to “make foster care maintenance

payments on behalf of [a] child … if … [t]he child’s placement and care are the

responsibility of—(i) the State agency … [or] (ii) any other public agency with which

the State agency … has made an agreement which is in effect.” 42 U.S.C. § 672(a)(1),

(2)(B). Because the plaintiff children are not in foster care or the custody of CFSA,

see Compl. ¶¶ 55, 70, 88, they are ineligible to receive federal foster care maintenance

payments. Id.; see also Johnson v. New York State Off. of Child & Fam. Servs., 2017

WL 6459516, *7 (N.D.N.Y. Dec. 18, 2017) (plaintiffs “have no legitimate claim of

entitlement to, and no constitutionally protected interest in, foster care benefits”).

See also Rust v. Sullivan, 500 U.S. 173, 201 (1991) (“[T]he Due Process Clauses

generally confer no affirmative right to governmental aid, even where such aid may

be necessary to secure life, liberty, or property interests of which the government

itself may not deprive the individual.”) (quoting Webster v. Reproductive Health

Servs., 492 U.S. 490, 507 (1989)).

      Again, as argued above, even assuming plaintiffs were eligible for benefits and

had properly applied for them, they would still fail to state a procedural due process



                                           29
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 30 of 43




claim. See Muwekma Ohlone Tribe v. Salazar, 708 F.3d 209, 219 (D.C. Cir. 2013)

(“We have never held that applicants for benefits, as distinct from those already

receiving them, have a legitimate claim of entitlement protected by the Due Process

Clause[.]”) (quoting Lyng v. Payne, 476 U.S. 926, 942 (1986)); see also Raoof v.

Sullivan, 315 F. Supp. 3d 34, 45 (D.D.C. 2018) (procedural due process “is a safeguard

of the security of interests that a person has already acquired in specific benefits”)

(emphasis added) (quoting Roth, 408 U.S. at 576).

      C.     Plaintiffs Have Not Been Deprived of the Right to Familial Integrity.

      “The Supreme Court has made clear that parents have a fundamental liberty

interest in family integrity, and in the care, custody, and control of their children.”

Jacinto-Castanon de Nolasco v. United States Immigration & Customs Enforcement,

319 F. Supp. 3d 491, 499 (D.D.C. 2018) (emphasis added) (citing, among others,

Troxel v. Granville, 530 U.S. 57, 65–66 (2000)). Nevertheless, the Supreme Court “has

never found that interest to be absolute or unqualified.” Watterson v. Page, 987 F.2d

1, 8 (1st Cir. 1993) (citations omitted).

      That interest, whatever its scope, is “balanced against the state’s right to

investigate allegations of abuse or neglect and take appropriate remedial action.”

Connor B., 774 F.3d at 58 (citations omitted). The need to protect children from abuse

and neglect is a well-recognized, compelling reason to disrupt family integrity. E.g.,

Quilloin v. Walcott, 434 U.S. 246, 255 (1978).

      And while the interest in family integrity “has many avatars,” Franz v. United

States, 707 F.2d 582, 595 (D.C. Cir. 1983), it is unclear whether that right extends—


                                            30
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 31 of 43




and in what form—to relative caregivers. In any event, plaintiffs have failed to make

any specific allegations about how the defendants have deprived them of “family

integrity” here. Plaintiffs’ conclusory procedural due process claims are therefore

“devoid of ‘factual enhancement’” and should be dismissed. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 557).

      D.     Plaintiffs Have Failed to Pursue All the “Process” That Is Available to
             Them.

      Plaintiffs also attempt to use their due process allegations to challenge the

outcomes of processes they disagree with, rather than the processes themselves; for

example, they seem to contend they were not licensed as foster parents, not that they

could not apply to do so. As the Supreme Court stated in a different context in District

Attorney’s Off. for Third Judicial Dist. v. Osborne:

      It is difficult to criticize the State’s procedures when [plaintiff] has not
      invoked them. This is not to say that [plaintiff] must exhaust state-law
      remedies. But it is [plaintiff’s] burden to demonstrate the inadequacy of
      the state-law procedures available to him …. These procedures are
      adequate on their face, and without trying them, [plaintiff] can hardly
      complain that they do not work in practice.

557 U.S. 52, 71 (2009) (citations omitted). So too here: plaintiffs allege that CFSA

denied them the ability “to apply” to become foster parents. Compl. ¶ 117. But this is

plainly false, as plaintiffs’ own allegations reveal. See id. ¶ 4 ( “[K].H. has submitted

numerous requests to CFSA to license her as a foster parent”); ¶ 5 (“[M].M. submitted

a request to CFSA to license her as a foster parent”); ¶ 6 (“[L].C. submitted a request

to CFSA to license her as a foster parent”). Plaintiffs, then, challenge not the process,

but the results of the process. And the Complaint is silent as to whether any of the



                                           31
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 32 of 43




adult plaintiffs were eligible for foster care licensure, submitted a complete

application, or attempted to apply for other available subsidies. See Osborne, 557

U.S. at 71 (“His attempt to sidestep state process through a new federal lawsuit puts

[plaintiff] in a very awkward position. If he simply seeks [licensure] through the

State’s [ ] procedures, he might well get it. If he does not, it may be for a perfectly

adequate reason, just as the federal statute and all state statutes impose conditions

and limits on [eligibility].”); see also English v. District of Columbia, 815 F. Supp. 2d

254, 267 (D.D.C. 2011) (“If there is a process on the books that appears to provide due

process, the plaintiff cannot skip that process and use the federal courts as a means

to get back what he wants.”) (quoting Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir.

2000)).

      In addition, and although there is no exhaustion requirement under Section

1983, plaintiffs fail to mention that one or more of the adult plaintiffs may be eligible

to receive (or is receiving) financial subsidies under the District’s Grandparent

Caregivers Program, see D.C. Code §§ 4-251.01, et seq., or the Close Relative

Caregivers Program, see D.C. Law 23-32 (eff. Nov. 26, 2019). These programs provide:

“[A] monthly subsidy to assist low-income District residents who have taken the

responsibility of caring for a family member that is under the age of 18. The goal of

this intervention is that it will enable children, who may otherwise enter into foster

care, to find permanence and stability in the home of a caring relative.” Council of the

District of Columbia, Committee on Human Services, Report on Bill 23-0203, “Close




                                           32
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 33 of 43




Relative Caregivers Subsidies Amendment Act of 2019,” (July 1, 2019) at 1.25 For

each child served by the Grandparent Caregiver Program in calendar year 2018, the

average monthly subsidy was $594.90. Id.; cf. 29 DCMR § 6801.4 (“Nothing in this

chapter shall be construed as creating an entitlement to a subsidy.”).

      As such, because the plaintiff caregivers do not have any cognizable property

or liberty interest, the District does not have an obligation to provide a process to

protect them from a deprivation of such interests. But even if plaintiffs had been

deprived of a liberty or property interest, the “fundamental” requirement of due

process is the opportunity to be heard “at a meaningful time and in a meaningful

manner.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976). Considering plaintiffs’

repeated interactions with CFSA as well as their custody hearings in Superior Court,

plaintiffs received due process. See Olim, 461 U.S. at 250 n.12 (An “expectation of

receiving process is not without more, a liberty interest protected by the Due Process

Clause.”).

      Finally, even if plaintiffs could show that CFSA violated its own policies, see

Compl. ¶ 28, that fact alone would not amount to a constitutional violation. Payne v.

District of Columbia, 808 F. Supp. 2d 164, 174 (D.D.C. 2011) (“a breach of state

procedural requirements is not, in and of itself, a violation of the Due Process

Clause.”) (internal quotes and citations omitted); see also English, 815 F. Supp. 2d at

266 (“[C]ourts have found that an agency’s mere delay or failure to follow its own




25    Available at http://lims.dccouncil.us/Download/42109/B23-0203-Committee
Report1.pdf (Feb. 10, 2020).
                                          33
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 34 of 43




procedures does not amount to an automatic violation of constitutional due process.”)

(citing, among others, AFGE, AFL-CIO, Local 446 v. Nicholson, 475 F.3d 341, 353

(D.C. Cir. 2007) (“A mere violation of law does not give rise to a due process claim.”)).

IV.    Plaintiffs’ D.C. Human Rights Act Claim Should Be Dismissed Because
       Plaintiffs Cannot Show Discrimination (Count IV).

       Plaintiffs allege that CFSA’s kinship diversion practice violates the D.C.

Human Rights Act, D.C. Code §§ 2-1401.01, et seq. (HRA), by intentionally

discriminating against them based on familial status by refusing to provide the same

benefits and services” it provides to foster families. Compl. ¶ 118; see also D.C. Code

§ 2-1402.73).26 Plaintiffs’ allegations fail to state a claim.

       Plaintiffs alleging disparate treatment must first establish that they were

discriminated against on the basis of their membership in a protected class. Boykin

v. Gray, 895 F. Supp. 2d 199, 208 (D.D.C. 2012). Although the HRA is interpreted

broadly, its protections also have limits. Siddique v. Macy’s, 923 F. Supp. 2d 97, 104–

105 (D.D.C. 2013). To state a claim, plaintiffs must allege facts that “establish a nexus

between the defendants’ allegedly discriminatory motive and the adverse action.”




26     “Familial status” is defined as:

       [O]ne or more individuals under 18 years of age being domiciled with:
       (1) a parent or other person having legal custody of the individual; or (2)
       the designee, with written authorization of the parent, or other persons
       having legal custody of individuals under 18 years of age. The protection
       afforded against discrimination on the basis of familial status shall
       apply to any person who is pregnant or in the process of securing legal
       custody of any individual under 18 years of age.

D.C. Code § 2-1401.02(11A).
                                            34
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 35 of 43




Easaw v. Newport, 253 F. Supp. 3d 22, 30 (D.D.C. 2017); see also Poola v. Howard

Univ., 147 A.3d 267, 276 (D.C. 2016) (dismissing discrimination claim because the

complaint did not sufficiently allege a causal nexus); McNair v. District of Columbia,

213 F. Supp. 3d 81, 87 (D.D.C. 2016) (holding that plaintiff failed to support an

inference of gender discrimination where her allegations “suggest[ed] that, at best,

she was treated differently from all other employees—which presumably includes

both men and women”). So too here. Plaintiffs’ allegations do not support an inference

that they were discriminated against because of familial status.

      In discrimination case law, courts assume that “familial status” refers to the

presence of minor children in the household. Borum v. Brentwood Village, LLC, 218

F. Supp. 3d 1, 22 (D.D.C. 2016) (citing cases).27 But here, plaintiffs claim the District

impermissibly treats them differently than “foster families.” Compl. ¶¶ 116, 118. At

bottom, plaintiffs complain that the District treats them (households with newly

resident minor children) differently than licensed foster families (households with

newly resident minor children). This fails to state a disparate treatment claim. See,

e.g., Easaw, 253 F. Supp. 3d at 26 (plaintiff claiming disparate treatment must allege

sufficient facts to create a reasonable inference that the protected characteristic was

a factor in the decision at issue) (quoting Krodel v. Young, 748 F.2d 701, 705 (D.C.



27     Typically, plaintiffs in familial status cases state claims when they allege that
families with children are treated differently or less favorably than adults-only
households. See, e.g., Belcher v. Grand Reserve MGM, LLC, 269 F. Supp. 3d 1219,
1234 (M.D. Ala. 2017) (residents stated prima facie Fair Housing Act claim by
alleging that apartment complex’s facially discriminatory “adult supervision rule,”
“curfew rule,” and “pool rule” raised inference of discrimination against families with
children).
                                           35
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 36 of 43




Cir. 1984)); Cf. De La Fuente v. DNC Servs. Corp., 2019 WL 1778948, *8 (D.D.C. Apr.

23, 2019) (“Mr. De La Fuente’s allegations ‘are consistent with an arbitrary, but not

racially discriminatory, decision-making process.’”) (emphasis in original) (citation

omitted).

      The Complaint does not connect plaintiffs’ alleged failure to receive “benefits

and services” with their familial status. In McNair, the plaintiff was allowed to

proceed on her HRA claim that the denial of her telecommuting request was racially

discriminatory because she alleged that coworkers of a different race were allowed to

work from home. McNair, 213 F. Supp. 3d at 87–88. But plaintiff’s sex discrimination

claims were dismissed because she alleged only that she was treated differently from

all employees, not that she was treated differently from male employees specifically.

Id.

      Similarly here, plaintiffs’ allegations are insufficient to connect their

treatment to their familial status, because plaintiffs have not alleged that similarly-

situated individuals of a different familial status were treated differently.28 In other

words, “[t]he plaintiffs have made no allegations that, accepted as true, could serve

as ‘direct evidence of discriminatory intent,’ nor that could ‘permit an inference of

discrimination.’ Without any supporting factual allegations, the plaintiffs’ assertions

reduce to mere legal conclusions that are not entitled to the assumption of truth.”




28     “[T]he plaintiff does not allege with sufficient specificity why the [adverse
action] amounted to disparate treatment, or how that purportedly disparate
treatment was based on [familial status].” Schmidt v. United States Capitol Police
Bd., 826 F. Supp. 2d 59, 62 (D.D.C. 2011) (motion to dismiss granted).
                                          36
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 37 of 43




Boykin, 895 F. Supp. 2d at 208 (citing, among others, Hall v. Giant Food, Inc., 175

F.3d 1074, 1077 (D.C. Cir. 1999)). “The facts alleged … do not satisfy ‘[t]he need at

the pleading stage for allegations plausibly suggesting (not merely consistent with)’

intentional [familial status] discrimination on the part of the District.” Id. at 209

(quoting Twombly, 550 U.S. at 557). See also Townsend v. United States, 236 F. Supp.

3d 280, 298 (D.D.C. 2017) (even where discrimination complaint “contains fulsome

factual context,” the allegations “must be considered collectively in evaluating the

reasonableness and plausibility of the inferences urged by the plaintiff”) (citing

Nurriddin v. Bolden, 818 F.3d 751, 756 (D.C. Cir. 2016)). The inferences of

discrimination plaintiffs want the Court to draw by their bare allegations are not

reasonable or even plausible.

V.    Plaintiffs Fail to State a Claim for Negligence (Count V).

      Plaintiffs allege that the District’s child abuse and neglect law creates a

“special relationship” between them and the District and that the defendants have

breached that duty. Compl. ¶ 121. Plaintiffs, again, are incorrect.

      The elements of common-law negligence are a duty of care owed by the

defendant to the plaintiff, a breach of that duty, and damages to the plaintiff caused

by that breach. E.g., Hedgepeth v. Whitman Walker Clinic, 22 A.3d 789, 793 (D.C.

2011) (citing District of Columbia v. Cooper, 483 A.2d 317, 321 (D.C. 1984)). The

District of Columbia Court of Appeals held, decades ago, that the Abuse and Neglect

Act creates a “special relationship” between the District and those protected by the

statute, which prescribes “‘mandatory acts clearly for the protection of a particular



                                          37
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 38 of 43




class of persons rather than the public as a whole.’” Turner v. District of Columbia,

532 A.2d 662, 667 (D.C. 1987) (quoting Morgan v. District of Columbia, 468 A.2d 1306,

1314 (D.C. 1983) (en banc)). But negligence in this circumstance is established only

if plaintiff can demonstrate that the statute prescribes mandatory action and that

the defendant failed to take that action. Hunter ex rel. A.H. v. District of Columbia,

64 F. Supp. 3d 158, 188 (D.D.C. 2014) (citing Turner, 532 A.2d at 672).

      Plaintiffs fail on both requirements—as demonstrated above, the District has

complied fully with the Constitution, federal and local law. The provisions plaintiffs

argue are mandatory are not and, in any event, the District complies with its federal

and local law obligations. Moreover, plaintiffs cannot demonstrate “a proximate

causal nexus between the defendant’s negligence and a present injury of the kind that

the standard of care was designed to prevent.” In re C.W., 916 A.2d 158, 167 (D.C.

2007); cf. Hunter, 64 F. Supp. 3d at 190 (statute must be “enacted to ... prevent the

type of [injury] that occurred”) (quoting Sibert–Dean v. WMATA, 721 F.3d 699, 702–

03 (D.C. Cir. 2013)).

      The Abuse and Neglect Act was enacted to protect children. It authorizes CFSA

to take numerous actions, in emergencies and in the long-term, to remove children

and youth from dangerous situations and provide stable, healthy environments. See

In re D.K., 26 A.3d 731, 735 (D.C. 2011) (purposes of act were to “marshall [sic] all

existing facilities for addressing the problem of child abuse and neglect in the

District[,]” to “insur[e] that [neglected] children and, where appropriate, their

families receive effective social services”) (citations omitted).



                                            38
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 39 of 43




      Plaintiffs’ alleged financial injuries are not the type of injuries the Act was

designed to prevent. Cf. District of Columbia v. Harris, 770 A.2d 82, 87 (D.C. 2001)

(“[W]hen abused and neglected children have been individually identified to the

government agency charged with their protection, then a duty, although narrow and

specific, is created by statute to benefit the individually identified persons.”)

(emphasis added) (citing Turner, 532 A.2d at 673). The District did not breach its

narrow and specific duty here.

VI.   Plaintiffs Fail to Meet the Pleading Requirements to Bring a Claim of
      Fraudulent Misrepresentation (Count VI).

      To state a claim of fraudulent misrepresentation, a plaintiff must allege “(1) a

false representation or willful omission of a material fact; (2) knowledge of the falsity;

(3) an intention to induce reliance; and (4) action taken in reliance on the

representation.” Carter v. Bank of America, N.A., 888 F. Supp. 2d 1, 19 (D.D.C. 2012)

(citation omitted); see also Falconi-Sachs v. LPF Senate Square, 142 A.3d 550, 555

(D.C. 2016) (citation omitted); Econ. Research Servs., Inc. v. Resolution Econ., LLC,

2016 WL 5335666, (D.D.C. Sept. 21, 2016) (same).

      Under Fed. R. Civ. P. 9(b), each of the elements of fraud must be pled “with

particularity.” United States ex rel. Williams v. Martin-Baker Aircraft Co., Inc., 389

F.3d 1251, 1256 (D.C. Cir. 2004). The Court is to “harmonize” the pleading

requirements of Rule 9(b) with those of Rule 8(a) and (e). Id. “Combining Rules 8 and

9(b), … the pleader [must] … state the time, place and content of the false

misrepresentations, the fact misrepresented … [,] what was retained or given up as

a consequence of the fraud,” and “identify individuals allegedly involved in the fraud.”

                                           39
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 40 of 43




Id. (citations omitted). In other words, Rule 9(b), requires that a “complaint must ...

provide a defendant with notice of the who, what, when, where, and how with respect

to the circumstances of the fraud.” United States ex rel. Conteh v. IKON Office

Solutions, Inc., 103 F. Supp. 3d 59, 64 (D.D.C. 2015); see also De La Fuente, 2019 WL

1778948 at *10 (noting plaintiff must “state the time, place and content of the false

representations, the fact misrepresented and what was retained or given up as a

consequence of the fraud”) (quoting Kowal v. MCI Commc’ns Corp., 16 F.3d 1271,

1278 (D.C. Cir. 1994). Plaintiffs’ three vague paragraphs fail to meet this threshold.

      At base, plaintiffs again rest their arguments on a misreading of the AACWA,

claiming that CFSA made false representations about plaintiffs’ “rights and

responsibilities” under the statutory scheme. Compl. ¶ 126. As discussed above,

however, the AACWA (and specifically 42. U.S.C. § 671(a)(29)) does not confer

enforceable rights on plaintiffs or require the actions by CFSA that plaintiffs believe

it does. Id. In particular, § 671(a)(29)) requires a state to develop a plan to provide

notice to a child’s family members and relatives regarding the placement of the child

and the options for the family members or relatives to become a licensed foster home.

It does not, by its terms, require specific disclosures, and therefore cannot support

plaintiffs’ claim. See Saucier v. Countrywide Home Loans, 64 A.3d 428, 438 (D.C.

2013) (“A false representation may be either an affirmative misrepresentation or a

failure to disclose a material fact when a duty to disclose that fact has arisen.”).29 And



29    The bulk of plaintiffs’ allegations here are not details about specific
misrepresentations, but about things District employees allegedly did not say. Cf.
Compl. ¶¶ 127–129. Plaintiffs assert that 42 U.S.C. § 671(a)(29) imposes a “statutory
                                           40
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 41 of 43




plaintiffs do not allege that CFSA provided misrepresentations to plaintiffs about the

content of the District’s plan under the AACWA. As such, the Court may dismiss this

claim by finding that plaintiffs have failed to allege a false or misleading

representation.

      And even if plaintiffs are correct that CFSA’s actions contradict Section

671(a)(29)), plaintiffs’ allegations simply assume that CFSA’s employees had

knowledge of the falsity. Specifically, plaintiffs’ Complaint includes the buzzwords

“knew she was falsely representing,” “made these misrepresentations to deceive,”

“made affirmative misrepresentations,” and “concealed this material fact,” but fails

to include facts supporting those conclusory assertions, or any factual allegations that

the Court may use to infer the outcomes plaintiffs state. See Compl. ¶¶ 127–129. In

other words, besides assuming the falsity of the communications they challenge,

plaintiffs do not meet the pleading requirements to bring a claim of fraudulent

misrepresentation; instead, plaintiffs only baldly state that the communications they

challenge meet the requirements of the claim. See id. ¶¶ 50, 52, 66, 84. Cf. id., ¶ 50

(alleging what “K.H. understood [the District employee] to be saying[.]”). Such

pleading is insufficient under Rule 9. See De La Fuente, 2019 WL 1778948 at *10

(finding plaintiff’s “conclusory allegations are simply not adequate under Rule 9(b)”);

Plummer v. Safeway, Inc., 934 F. Supp. 2d 191, 199 (D.D.C. 2013) (where plaintiff




duty to explain” their legal options to them. Compl. ¶ 126. But the District has been
unable to find any cases finding that the provision imposes any “duty to disclose” as
plaintiffs contend.
                                          41
       Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 42 of 43




“asserts mere legal conclusions, rather than facts, he fails to state a claim for

fraudulent misrepresentation”).

VII.   Plaintiffs Fail to State a Claim of Negligent Misrepresentation (Count VII).

       The elements of a claim of negligent misrepresentation are the same as that

for fraudulent misrepresentation, except that a plaintiff need not allege that the

defendant had knowledge of the falsity of the statement or an intent to deceive.

Falconi-Sachs, 142 A.3d at 555 (citing Sundberg v. TTR Realty, LLC, 109 A.3d 1123,

1131 (D.C. 2015)). However, a plaintiff must still allege that the defendant falsely

stated (or omitted) a material fact. Id. Here, plaintiffs fail to state a claim for

negligent misrepresentation because their allegations only amount to a claim that

the District’s employees “misrepresented the law—not that they misrepresented the

facts.” Id.

       Indeed, a careful review of plaintiffs’ sparse allegations, see Compl. ¶¶ 124–

126, 132, reveals that plaintiffs repeatedly take issue with the District’s alleged

failure to explain the available legal options available to relative caregivers, but

plaintiffs do not detail any specific facts that were misrepresented. Plaintiffs thus fail

to state a claim for negligent misrepresentation.

VIII. The Court Should Not Exercise Supplemental Jurisdiction.

       Although plaintiffs invoke 28 U.S.C. § 1367, Compl. ¶ 12, the Court should not

exercise supplemental jurisdiction over plaintiffs’ common-law claims, even if

properly stated, because dismissal of plaintiffs’ constitutional and federal law causes

of action is warranted. While the decision to exercise supplemental jurisdiction over



                                           42
      Case 1:19-cv-03124-TFH Document 15-1 Filed 02/21/20 Page 43 of 43




local law claims is discretionary, City of Chicago v. Int’l Coll. of Surgeons, 522 U.S.

156, 173 (1997), “in the usual case in which all federal-law claims are dismissed before

trial, the balance of factors to be considered under the pendent jurisdiction doctrine—

judicial economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims.” Araya v. JPMorgan Chase

Bank, N.A., 775 F.3d 409, 417 (D.C. Cir. 2014) (quotation omitted).

                                   CONCLUSION

      For the foregoing reasons, the Court should grant defendants’ motion and

dismiss the Amended Complaint with prejudice.

Dated: February 21, 2020.        Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

                                 TONI MICHELLE JACKSON
                                 Deputy Attorney General
                                 Public Interest Division

                                 /s/ Fernando Amarillas
                                 FERNANDO AMARILLAS [974858]
                                 Chief, Equity Section

                                 /s/ Gregory M. Cumming__
                                 GREGORY M. CUMMING [1018173]
                                 Assistant Attorney General
                                 ANDREW SAINDON [456987]
                                 Senior Assistant Attorney General
                                 441 Fourth Street, N.W., Suite 630 South
                                 Washington, D.C. 20001
                                 (202) 724-6627
                                 (202) 715-7769 (fax)
                                 gregory.cumming@dc.gov

                                 Counsel for Defendants


                                          43
